Per Curiam:

The appellant brought this action to recover judgment against the defendant on a promissory note for $1200, executed in consideration of the part purchase price of a farm in Missouri. The case was tried to a jury, which made special findings of fact, and returned a verdict in favor of the defendants. The assignments of error are that the court erred in submitting certain special questions, in refusing to render judgment in favor of the plaintiff on the special findings, and in refusing the plaintiff a new trial.
We have examined the questions submitted and find that no objection is well taken. • The findings are adverse to the contentions of the plaintiff, and the court did not err in refusing to render judgment thereon against the defendants. There seems to have been a *198full and fair trial, and no substantial reason is shown why a new trial should have been granted.
It is contended that defendant Charles F. Lydick had a fair opportunity to examine the farm and could not rely upon the representations of the plaintiff. The facts seem to be that he did not look at the farm with any view of buying it, but was casually upon the farm and fíaw only such things as the plaintiff saw fit to exhibit to him; that after they had left the farm and gone some miles away the plaintiff made the representations which the jury found were made, and found were false, and induced the defendant thereby to purchase the farm relying upon the truthfulness of such representations.
We find no error in the proceedings and the judgment is affirmed.